DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-21 have been examined in this application. Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 1/27/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
In response to the “Arguments and Amendments” filed on 1/27/2022, with respect to the Claim Objections, the amended claim language overcomes the Claim Objections. Therefore, the Claim Objections have been withdrawn. 
With respect to the “Rejections Under 35 USC 112(b)” section on page 7, the Applicant argues that the amended claim language overcomes the 112(b) rejections. The amended claim language has overcome some of the 112(b) rejections. However, there are still 112(b) rejections remaining. Please see 121(b) section of the office action below. 
With respect to the “Rejections under 35 USC 103” section on pages 7-10, the Applicant argues that the amended claim language overcomes the 103 rejection.  This argument is persuasive. Therefore, the rejection is withdrawn. However, a new rejection is made in view of newly found prior art reference Manivasagam et al. (US 2020/0301799 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

    Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “generating synthetic track data in the modified HD map data, the synthetic track data comprising, for each of one or more vehicle poses, generated synthetic sensor data based on the one or more synthetic objects in the modified HD map data such that the synthetic track data represents a simulated vehicle trajectory within the region”, the wording is unclear and therefore indefinite because the first part of the limitation indicates that the synthetic track data comprises generated synthetic sensor data, but the second part of the limitation indicates that the synthetic track data represents a simulated vehicle trajectory and it is unclear how data could both be synthetic sensor data and represent a trajectory. The limitation is interpreted so that generating synthetic data using on one or more vehicle poses, wherein the synthetic data is based on synthetic objects in the modified HD map, reads on it. 
Claims 2-7, 9-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 8 and 16 and for failing to cure the deficiencies listed above. 
Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein each of the one or more synthetic objects comprises a synthetic traffic sign, a synthetic traffic cone, a synthetic traffic light, a synthetic lane line, a synthetic curb, a synthetic barrier, or a synthetic dynamic object”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is describing a closed group, such that the synthetic objects can only be one of these objects, or whether the limitation is simply indicating that the synthetic objects include at least one of these objects. The limitation is interpreted so that the one or more synthetic objects comprising at least one of a synthetic traffic sign, a synthetic traffic cone, a synthetic traffic light, a synthetic lane line, a synthetic curb, a synthetic barrier, or a synthetic dynamic object reads on it. 
Claims 7, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the generated synthetic sensor data comprises generated synthetic LIDAR data and/or generated synthetic camera data”, the wording is unclear and therefore indefinite because it is unclear whether the sensor data includes synthetic LIDAR or camera data or both. The limitation is interpreted so that the sensor data comprising either synthetic LIDAR data or synthetic camera data reads on it. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (US 2019/0228571 A1) in view of Wei et al. (US 2016/0314224 A1) in further view of Manivasagam et al. (US 2020/0301799 A1). 
Examiner’s Note: support for Manivasagam; Sivabalan et al. (US 2020/0301799 A1) can be found in provisional application 62/822,844

As per Claim 1, Atsmon discloses a computer-implemented method, comprising: 
accessing high definition (HD) map data of a region ([0035-0036, 0101, 0103, 0116]; Fig. 1 Steps 102-110, Fig. 4 Create a highly detailed virtual model of a geographic area, including a ranging model), the HD map data including landmark map data and occupancy map data, the landmark map data including location information related to one or more objects included in the HD map data ([0080, 0115]; Fig. 1 Step 108 Virtual model includes land features and objects overlaid in their respective locations (landmark information) and objects may be associated with their positioning attributes), the occupancy map data including sensor data (examiner’s note: see below for combination which teaches sensor data as “point cloud data”) representing the region and obtained from one or more light detection and ranging (LIDAR) sensors ([0103, 0139, 0143]; Fig. 1 Steps 110 and 118, Fig. 4 Virtual model includes ranging model from LIDAR sensor data)
a user interface ([0071]; Display and user input is included)
input information (examiner’s note: see below combination which teaches input by presenting information and receiving instructions on a user interface) for modifying the HD map data by adding one or more synthetic objects to locations in the HD map data ([0084, 0104, 0124]; Fig. 1 Step 112 Input simulated dynamic objects, for example vehicle, road infrastructure etc. and their defined movement patterns into the virtual model); 
modifying the HD map data based on the input information ([0104, 0124]; Fig. 1 Step 112 Dynamic objects are added to the virtual model and controlled according to their defined movement patterns), wherein the modifying of the HD map data includes: 
adding respective representations of the one or more synthetic objects to the sensor data of the occupancy map data ([0124, 0156]; Fig. 4 Added objects include ranging data and are added to the ranging model created from the LIDAR sensor data) and 
updating the landmark map data to include respective location information of the one or more synthetic objects ([0084, 0124]; Adding objects includes adding objects in respective locations, positions and with movement patterns)
generating synthetic track data in the modified HD map data, the synthetic track data comprising, for each of one or more vehicle poses, generated synthetic sensor data based on the one or more synthetic objects in the modified HD map data such that the synthetic track data represents a simulated vehicle trajectory within the region ([0081-0082, 0086, 0102, 0137, 0139]; Fig. 1 Steps 116-120 Move vehicle through the virtual model and generate synthetic sensor data, for example emulated image or LIDAR data, based on the vehicle orientation as it travels).

Regarding the “input information” referenced above: 
While Atsmon discloses the above limitations including a user interface that receives input and inputting synthetic objects with movement information to locations in the HD map data, Atsmon does not explicitly disclose that information describing the HD map data is presented on the user interface and receiving instructions, via the user interface, for modifying the HD map data. 

However, Wei et al. teaches: information describing the map data is presented on the user interface, receiving instructions, via the user interface, for modifying the HD map data and modifying the HD map data based on the received instructions ([0015, 0019, 0030]; Fig. 1 User interface 14 displays the simulated scene and allows the user to add dynamic objects and adjust their movement). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsmon to include the above limitations as detailed in Wei et al. with the motivation being to provide user flexibility to define simulated events to allow testing and improve safety while reducing costs as detailed in Wei et al. [0003, 0020]

Regarding the “sensor data” referenced above: 

While Atsmon discloses the above limitations including an HD map that includes a ranging model representing the region obtained from one or more LIDAR sensors and adding representations of the one or more synthetic objects to the ranging model, Atsmon does not explicitly disclose that the ranging model from the LIDAR sensors includes point cloud data representing the region and that the representations of the one or more synthetic objects are point cloud representations. 

	However, Manivasagam et al. teaches: a model from LIDAR sensors may include an occupancy map data including point cloud data representing the region and that the representations of the one or more synthetic objects are point cloud representations ([0045-0047, 0052] Point cloud of the region is generated and point clouds of synthetic objects are generated). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsmon to include the above limitations as detailed in Manivasagam et al. with the motivation being to be able to simulate an exponential number of traffic scenes with a high degree of realism as detailed in Manivasagam et al. [0046]. 

As per Claim 3, Atsmon discloses the computer-implemented method of claim 1, including modifying the HD map data by removing a synthetic object from a location in the HD map data ([0084]; Dynamic objects may be defined to move. Therefore, they are removed from an original location in the HD map).

While, Atsmon discloses the above limitations including modifying the HD map data as described, Atsmon does not explicitly disclose that the modifications of the HD map data are based on receiving of instructions, via the user interface, for modifying the HD map data. 

However, Wei et al. teaches: modifications of the HD map data are based on receiving of instructions, via the user interface, for modifying the HD map data ([0015, 0019, 0030]; Fig. 1 User interface 14 displays the simulated scene and allows the user to add dynamic objects and adjust their movement). 
	The motivation to combine Atsmon and Wei et al. is provided in rejection to claim 1. 

As per Claim 4, Atsmon discloses the computer-implemented method of claim 1, including modifying the HD map data by moving a synthetic object from a first location in the HD map data to a second location in the HD map data ([0084]; Dynamic objects may be defined to move).

While, Atsmon discloses the above limitations including modifying the HD map data as described, Atsmon does not explicitly disclose that the modifications of the HD map data are based on receiving of instructions, via the user interface, for modifying the HD map data. 

However, Wei et al. teaches: modifications of the HD map data are based on receiving of instructions, via the user interface, for modifying the HD map data ([0015, 0019, 0030]; Fig. 1 User interface 14 displays the simulated scene and allows the user to add dynamic objects and adjust their movement). 
	The motivation to combine Atsmon and Wei et al. is provided in rejection to claim 1. 

As per Claim 6, Atsmon discloses the computer-implemented method of claim 1, wherein each of the one or more synthetic objects comprises a synthetic traffic sign, a synthetic traffic cone, a synthetic traffic light, a synthetic lane line, a synthetic curb, a synthetic barrier, or a synthetic dynamic object ([0084, 0104, 0123-0124]; Simulated objects include a traffic light and dynamic objects).

As per Claim 7, Atsmon discloses the computer-implemented method of claim 1, wherein the generated synthetic sensor data comprises generated synthetic LIDAR data and/or generated synthetic camera data ([0038, 0046]; Synthetic LIDAR and camera data are generated).

As per Claim 8, Atsmon discloses one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations, the operations comprising: 
accessing high definition (HD) map data of a region ([0035-0036, 0101, 0103, 0116]; Fig. 1 Steps 102-110, Fig. 4 Create a highly detailed virtual model of a geographic area, including a ranging model), the HD map data including landmark map data and occupancy map data, the landmark map data including location information related to one or more objects included in the HD map data ([0080, 0115]; Fig. 1 Step 108 Virtual model includes land features and objects overlaid in their respective locations (landmark information) and objects may be associated with their positioning attributes), the occupancy map data including sensor data (examiner’s note: see below for combination which teaches sensor data as “point cloud data”) representing the region and obtained from one or more light detection and ranging (LIDAR) sensors ([0103, 0139, 0143]; Fig. 1 Steps 110 and 118, Fig. 4 Virtual model includes ranging model from LIDAR sensor data)
a user interface ([0071]; Display and user input is included)
input information (examiner’s note: see below combination which teaches input by presenting information and receiving instructions on a user interface) modifying the HD map data by adding one or more synthetic objects to locations in the HD map data ([0084, 0104, 0124]; Fig. 1 Step 112 Input simulated dynamic objects, for example vehicle, road infrastructure etc. and their defined movement patterns into the virtual model); 
modifying the HD map data based on the input information ([0104, 0124]; Fig. 1 Step 112 Dynamic objects are added to the virtual model and controlled according to their defined movement patterns), wherein the modifying of the HD map data includes: 
adding respective representations of the one or more synthetic objects to the sensor data of the occupancy map data ([0124, 0156]; Fig. 4 Added objects include ranging data and are added to the ranging model created from the LIDAR sensor data) and 
updating the landmark map data to include respective location information of the one or more synthetic objects ([0084, 0124]; Adding objects includes adding objects in respective locations, positions and with movement patterns)
generating synthetic track data in the modified HD map data, the synthetic track data comprising, for each of one or more vehicle poses, generated synthetic sensor data based on the one or more synthetic objects in the modified HD map data such that the synthetic track data represents a simulated vehicle trajectory within the region ([0081-0082, 0086, 0102, 0137, 0139]; Fig. 1 Steps 116-120 Move vehicle through the virtual model and generate synthetic sensor data, for example emulated image or LIDAR data, based on the vehicle orientation as it travels).

Regarding the “input information” referenced above: 
While Atsmon discloses the above limitations including a user interface that receives input and inputting synthetic objects with movement information to locations in the HD map data, Atsmon does not explicitly disclose that information describing the HD map data is presented on the user interface and receiving instructions, via the user interface, for modifying the HD map data. 

However, Wei et al. teaches: information describing the map data is presented on the user interface, receiving instructions, via the user interface, for modifying the HD map data and modifying the HD map data based on the received instructions ([0015, 0019, 0030]; Fig. 1 User interface 14 displays the simulated scene and allows the user to add dynamic objects and adjust their movement). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsmon to include the above limitations as detailed in Wei et al. with the motivation being to provide user flexibility to define simulated events to allow testing and improve safety while reducing costs as detailed in Wei et al. [0003, 0020]

Regarding the “sensor data” referenced above: 

While Atsmon discloses the above limitations including an HD map that includes a ranging model representing the region obtained from one or more LIDAR sensors and adding representations of the one or more synthetic objects to the ranging model, Atsmon does not explicitly disclose that the ranging model from the LIDAR sensors includes point cloud data representing the region and that the representations of the one or more synthetic objects are point cloud representations. 

	However, Manivasagam et al. teaches: a model from LIDAR sensors may include an occupancy map data including point cloud data representing the region and that the representations of the one or more synthetic objects are point cloud representations ([0045-0047, 0052] Point cloud of the region is generated and point clouds of synthetic objects are generated). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsmon to include the above limitations as detailed in Manivasagam et al. with the motivation being to be able to simulate an exponential number of traffic scenes with a high degree of realism as detailed in Manivasagam et al. [0046]. 

As per Claim 10, Atsmon discloses the one or more non-transitory computer-readable storage media of claim 8, including modifying the HD map data by removing a synthetic object from a location in the HD map data ([0084]; Dynamic objects may be defined to move. Therefore, they are removed from an original location in the HD map).

While, Atsmon discloses the above limitations including modifying the HD map data as described, Atsmon does not explicitly disclose that the modifications of the HD map data are based on receiving of instructions, via the user interface, for modifying the HD map data. 

However, Wei et al. teaches: modifications of the HD map data are based on receiving of instructions, via the user interface, for modifying the HD map data ([0015, 0019, 0030]; Fig. 1 User interface 14 displays the simulated scene and allows the user to add dynamic objects and adjust their movement). 
	The motivation to combine Atsmon and Wei et al. is provided in rejection to claim 8. 

As per Claim 11, Atsmon discloses the one or more non-transitory computer-readable storage media of claim 8, including modifying the HD map data by moving a synthetic object from a first location in the HD map data to a second location in the HD map data ([0084]; Dynamic objects may be defined to move).

While, Atsmon discloses the above limitations including modifying the HD map data as described, Atsmon does not explicitly disclose that the modifications of the HD map data are based on receiving of instructions, via the user interface, for modifying the HD map data. 

However, Wei et al. teaches: modifications of the HD map data are based on receiving of instructions, via the user interface, for modifying the HD map data ([0015, 0019, 0030]; Fig. 1 User interface 14 displays the simulated scene and allows the user to add dynamic objects and adjust their movement). 
	The motivation to combine Atsmon and Wei et al. is provided in rejection to claim 8. 

As per Claim 13, Atsmon discloses the one or more non-transitory computer-readable storage media of claim 8, wherein each of the one or more synthetic objects comprises a synthetic traffic sign, a synthetic traffic cone, a synthetic traffic light, a synthetic lane line, a synthetic curb, a synthetic barrier, or a synthetic dynamic object ([0084, 0104, 0123-0124]; Simulated objects include a traffic light and dynamic objects).

As per Claim 14, Atsmon discloses the one or more non-transitory computer-readable storage media of claim 8, wherein the generated synthetic sensor data comprises generated synthetic LIDAR data and/or generated synthetic camera data ([0038, 0046]; Synthetic LIDAR and camera data are generated).

As per Claim 15, Atsmon discloses a computer system comprising: 
one or more processors ([0105]; Fig. 2A-2B Processors 204 in simulation server 201); 
and one or more non-transitory computer readable media storing instructions that in response to being executed by the one or more processors, cause the computer system to perform operations, the operations comprising ([0105]; Fig. 2A-2B Storage 206 in simulation server 201): 
accessing high definition (HD) map data of a region ([0035-0036, 0101, 0103, 0116]; Fig. 1 Steps 102-110, Fig. 4 Create a highly detailed virtual model of a geographic area, including a ranging model), the HD map data including landmark map data and occupancy map data, the landmark map data including location information related to one or more objects included in the HD map data ([0080, 0115]; Fig. 1 Step 108 Virtual model includes land features and objects overlaid in their respective locations (landmark information) and objects may be associated with their positioning attributes), the occupancy map data including sensor data (examiner’s note: see below for combination which teaches sensor data as “point cloud data”) representing the region and obtained from one or more light detection and ranging (LIDAR) sensors ([0103, 0139, 0143]; Fig. 1 Steps 110 and 118, Fig. 4 Virtual model includes ranging model from LIDAR sensor data)
a user interface ([0071]; Display and user input is included)
input information (examiner’s note: see below combination which teaches input by presenting information and receiving instructions on a user interface) for modifying the HD map data by adding one or more synthetic objects to locations in the HD map data ([0084, 0104, 0124]; Fig. 1 Step 112 Input simulated dynamic objects, for example vehicle, road infrastructure etc. and their defined movement patterns into the virtual model); 
modifying the HD map data based on the input information ([0104, 0124]; Fig. 1 Step 112 Dynamic objects are added to the virtual model and controlled according to their defined movement patterns), wherein the modifying of the HD map data includes: 
adding respective representations of the one or more synthetic objects to the sensor data of the occupancy map data ([0124, 0156]; Fig. 4 Added objects include ranging data and are added to the ranging model created from the LIDAR sensor data) and 
updating the landmark map data to include respective location information of the one or more synthetic objects ([0084, 0124]; Adding objects includes adding objects in respective locations, positions and with movement patterns)
generating synthetic track data in the modified HD map data, the synthetic track data comprising, for each of one or more vehicle poses, generated synthetic sensor data based on the one or more synthetic objects in the modified HD map data such that the synthetic track data represents a simulated vehicle trajectory within the region ([0081-0082, 0086, 0102, 0137, 0139]; Fig. 1 Steps 116-120 Move vehicle through the virtual model and generate synthetic sensor data, for example emulated image or LIDAR data, based on the vehicle orientation as it travels).

Regarding the “input information” referenced above: 
While Atsmon discloses the above limitations including a user interface that receives input and inputting synthetic objects with movement information to locations in the HD map data, Atsmon does not explicitly disclose that information describing the HD map data is presented on the user interface and receiving instructions, via the user interface, for modifying the HD map data. 

However, Wei et al. teaches: information describing the map data is presented on the user interface, receiving instructions, via the user interface, for modifying the HD map data and modifying the HD map data based on the received instructions ([0015, 0019, 0030]; Fig. 1 User interface 14 displays the simulated scene and allows the user to add dynamic objects and adjust their movement). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsmon to include the above limitations as detailed in Wei et al. with the motivation being to provide user flexibility to define simulated events to allow testing and improve safety while reducing costs as detailed in Wei et al. [0003, 0020]

Regarding the “sensor data” referenced above: 

While Atsmon discloses the above limitations including an HD map that includes a ranging model representing the region obtained from one or more LIDAR sensors and adding representations of the one or more synthetic objects to the ranging model, Atsmon does not explicitly disclose that the ranging model from the LIDAR sensors includes point cloud data representing the region and that the representations of the one or more synthetic objects are point cloud representations. 

	However, Manivasagam et al. teaches: a model from LIDAR sensors may include an occupancy map data including point cloud data representing the region and that the representations of the one or more synthetic objects are point cloud representations ([0045-0047, 0052] Point cloud of the region is generated and point clouds of synthetic objects are generated). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsmon to include the above limitations as detailed in Manivasagam et al. with the motivation being to be able to simulate an exponential number of traffic scenes with a high degree of realism as detailed in Manivasagam et al. [0046]. 

As per Claim 17, Atsmon discloses the computer system of claim 15, including modifying the HD map data by removing a synthetic object from a location in the HD map data ([0084]; Dynamic objects may be defined to move. Therefore, they are removed from an original location in the HD map).

While, Atsmon discloses the above limitations including modifying the HD map data as described, Atsmon does not explicitly disclose that the modifications of the HD map data are based on receiving of instructions, via the user interface, for modifying the HD map data. 

However, Wei et al. teaches: modifications of the HD map data are based on receiving of instructions, via the user interface, for modifying the HD map data ([0015, 0019, 0030]; Fig. 1 User interface 14 displays the simulated scene and allows the user to add dynamic objects and adjust their movement). 
	The motivation to combine Atsmon and Wei et al. is provided in rejection to claim 15. 

As per Claim 18, Atsmon discloses the computer system of claim 15, including modifying the HD map data by moving a synthetic object from a first location in the HD map data to a second location in the HD map data ([0084]; Dynamic objects may be defined to move).

While, Atsmon discloses the above limitations including modifying the HD map data as described, Atsmon does not explicitly disclose that the modifications of the HD map data are based on receiving of instructions, via the user interface, for modifying the HD map data. 

However, Wei et al. teaches: modifications of the HD map data are based on receiving of instructions, via the user interface, for modifying the HD map data ([0015, 0019, 0030]; Fig. 1 User interface 14 displays the simulated scene and allows the user to add dynamic objects and adjust their movement). 
	The motivation to combine Atsmon and Wei et al. is provided in rejection to claim 15. 

As per Claim 20, Atsmon discloses the computer system of claim 15, wherein each of the one or more synthetic objects comprises a synthetic traffic sign, a synthetic traffic cone, a synthetic traffic light, a synthetic lane line, a synthetic curb, a synthetic barrier, or a synthetic dynamic object ([0084, 0104, 0123-0124]; Simulated objects include a traffic light and dynamic objects).

As per Claim 21, Atsmon discloses the computer system of claim 15, wherein the generated synthetic sensor data comprises generated synthetic LIDAR data and/or generated synthetic camera data ([0038, 0046]; Synthetic LIDAR and camera data are generated).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (US 2019/0228571 A1) in view of Wei et al. (US 2016/0314224 A1) in further view of Manivasagam et al. (US 2020/0301799 A1) in further view of Best et al. (Non-Patent Literature, “Autono Vi-Sim: Autonomous Vehicle Simulation Platform with Weather, Sensing and Traffic Control”).

As per Claim 2, Atsmon discloses the computer-implemented method of claim 1, wherein the synthetic track data is configured to simulate a road obstruction without an actual road obstruction in the real world to enable testing of navigation of an autonomous vehicle along the simulated vehicle trajectory associated with the synthetic track data ([0011, 0084, 0104, 0109, 0123-0124, 0130]; Simulated objects include a traffic light, gate closures and dynamic objects that block the road to enable training, evaluation and validation of autonomous driving system which is used for controlling autonomous navigation of a vehicle).

While Atsmon discloses simulation of a road obstruction, Atsmon does not explicitly disclose: simulating a lane closure. 

However, Best et al. teaches: simulation of a lane closure in order to test navigation of an autonomous vehicle along the synthetic track (p. 1163 ¶1, p. 1167 ¶1 and 4, Fig. 5B-C, Simulated road hazards can be placed too cause a blocking of a lane, for example through placing cones, blocking vehicles etc.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsmon to include the above limitations as detailed in Best et al. with the motivation being to allow for the simulation of diverse traffic situations as detailed in Best et al (p. 1161 ¶2 p. 1162 ¶2)

As per Claim 9, Atsmon discloses the one or more non-transitory computer-readable storage media of claim 8, wherein the synthetic track data is configured to simulate a road obstruction without an actual road obstruction in the real world to enable testing of navigation of an autonomous vehicle along the simulated vehicle trajectory associated with the synthetic track data ([0011, 0084, 0104, 0109, 0123-0124, 0130]; Simulated objects include a traffic light, gate closures and dynamic objects that block the road to enable training, evaluation and validation of autonomous driving system which is used for controlling autonomous navigation of a vehicle).

While Atsmon discloses simulation of a road obstruction, Atsmon does not explicitly disclose: simulating a lane closure. 

However, Best et al. teaches: simulation of a lane closure in order to test navigation of an autonomous vehicle along the synthetic track (p. 1163 ¶1, p. 1167 ¶1 and 4, Fig. 5B-C, Simulated road hazards can be placed too cause a blocking of a lane, for example through placing cones, blocking vehicles etc.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsmon to include the above limitations as detailed in Best et al. with the motivation being to allow for the simulation of diverse traffic situations as detailed in Best et al (p. 1161 ¶2 p. 1162 ¶2)

As per Claim 16, Atsmon discloses the computer system of claim 15, wherein the synthetic track data is configured to simulate a road obstruction without an actual road obstruction in the real world to enable testing of navigation of an autonomous vehicle along the simulated vehicle trajectory associated with the synthetic track data ([0011, 0084, 0104, 0109, 0123-0124, 0130]; Simulated objects include a traffic light, gate closures and dynamic objects that block the road to enable training, evaluation and validation of autonomous driving system which is used for controlling autonomous navigation of a vehicle).

While Atsmon discloses simulation of a road obstruction, Atsmon does not explicitly disclose: simulating a lane closure. 

However, Best et al. teaches: simulation of a lane closure in order to test navigation of an autonomous vehicle along the synthetic track (p. 1163 ¶1, p. 1167 ¶1 and 4, Fig. 5B-C, Simulated road hazards can be placed too cause a blocking of a lane, for example through placing cones, blocking vehicles etc.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsmon to include the above limitations as detailed in Best et al. with the motivation being to allow for the simulation of diverse traffic situations as detailed in Best et al (p. 1161 ¶2 p. 1162 ¶2)

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (US 2019/0228571 A1) in view of Wei et al. (US 2016/0314224 A1) in further view of Manivasagam et al.  (US 2020/0301799 A1) in further view of Iandola et al. (US 2018/0275658 A1).

As per Claim 5, Atsmon discloses the computer-implemented method of claim 1, further comprising training an autonomous driving system based on the synthetic track data, the autonomous driving system configured to be used by an autonomous vehicle for navigation along a route ([0011, 0109, 0137, 0139, 0159]; Fig. 1 Step 116 Train the autonomous driving system of a vehicle based on the emulated vehicle movement and captured synthetic sensor data. The autonomous driving system navigates the vehicle).

While Atsmon discloses training an autonomous driving system based on the synthetic track, Atsmon does not explicitly disclose that training of the autonomous driving system includes training a deep learning model. 

However, Iandola et al. teaches: training an autonomous driving system includes training a deep learning model ([0026-0028, 0048, 0070]; Fig. 3 Train autonomous driving system, which includes neural network models, using synthetic data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsmon to include the above limitations, as detailed in Iandola et al., with the motivation being to train the autonomous system to effectively avoid collisions as detailed in Iandola et al. [0022, 0070]. 

As per Claim 12, Atsmon discloses the one or more non-transitory computer-readable storage media of claim 8, further comprising training an autonomous driving system based on the synthetic track data, the autonomous driving system configured to be used by an autonomous vehicle for navigation along a route ([0011, 0109, 0137, 0139, 0159]; Fig. 1 Step 116 Train the autonomous driving system of a vehicle based on the emulated vehicle movement and captured synthetic sensor data. The autonomous driving system navigates the vehicle).

While Atsmon discloses training an autonomous driving system based on the synthetic track, Atsmon does not explicitly disclose that training of the autonomous driving system includes training a deep learning model. 

However, Iandola et al. teaches: training an autonomous driving system includes training a deep learning model ([0026-0028, 0048, 0070]; Fig. 3 Train autonomous driving system, which includes neural network models, using synthetic data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsmon to include the above limitations, as detailed in Iandola et al., with the motivation being to train the autonomous system to effectively avoid collisions as detailed in Iandola et al. [0022, 0070]. 

As per Claim 19, Atsmon discloses the computer system of claim 15, further comprising training an autonomous driving system based on the synthetic track data, the autonomous driving system configured to be used by an autonomous vehicle for navigation along a route ([0011, 0109, 0137, 0139, 0159]; Fig. 1 Step 116 Train the autonomous driving system of a vehicle based on the emulated vehicle movement and captured synthetic sensor data. The autonomous driving system navigates the vehicle).

While Atsmon discloses training an autonomous driving system based on the synthetic track, Atsmon does not explicitly disclose that training of the autonomous driving system includes training a deep learning model. 

However, Iandola et al. teaches: training an autonomous driving system includes training a deep learning model ([0026-0028, 0048, 0070]; Fig. 3 Train autonomous driving system, which includes neural network models, using synthetic data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Atsmon to include the above limitations, as detailed in Iandola et al., with the motivation being to train the autonomous system to effectively avoid collisions as detailed in Iandola et al. [0022, 0070]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        
                                                                             
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619